El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Se nos pide que desestimemos esta apelación por no ha-ber sido proseguida con la debida diligencia y por ser frí-vola.
La demandada interpuso su apelación el 13 de noviembre de 1931 para ante nosotros y el 23 del siguiente mes radicó una exposición del caso para su apelación, sin que désde entonces haya hecho gestión para que sea aprobada.
Si bien es cierto que el secretario del tribunal tiene el deber impuesto por la ley de dar cuenta a su tribunal con la exposición del caso para los trámites de su aprobación, tal deber no releva al apelante de practicar gestiones para que la exposición del caso sea aprobada, a fin de que su re-curso no quede paralizado con perjuicio del apelado como lo está el presente desde el 23 de diciembre, 1931. Auge v. *235Selosse, 32 D.P.R. 651, y Fernández Náter v. Aponte, 35 D.P.R. 49. Esa conducta del apelante es prueba de su falta de diligencia en la tramitación de su recurso por lo que su apelación debe ser desestimada de acuerdo con la regla 59 de nuestro reglamento.
La demanda jurada fué interpuesta en una corte municipal en cobro de $400 de principal, $8 por intereses vencidos y $50 para gastos, costas y honorarios de abogado. La demanda fué presentada el 15 de enero de 1931 y en ella se alegó que por escritura pública del 9 de mayo de 1930 que se incorporaba a la demanda, la demandada reconoció deber al' demandante $400 que se comprometió a devolvérselos en igual día y mes de 1931 con interés del uno por ciento mensual, conviniendo en que si dejare de pagar dos mensualidades de intereses el demandante podría dar por vencida la obligación antes de que llegara el día señalado para el pago, y se obligó a satisfacer en caso de reclamación judicial $50 para costas, gastos y honorarios de abogado. También alegó que la demandada no le ha pagado los intereses correspondientes a los meses de noviembre y diciembre, 1930, ascendentes a $8, ni el principal en todo ni en parte.
La contestación jurada no alegó hecho alguno positivo en oposición a la demanda. La demandada no asistió al juicio en la corte municipal, por lo que no presentó prueba, y fué condenada después de practicada la prueba del demandante. Apeló de la sentencia y como no compareció al juicio de novo, tampoco presentó prueba en la corte de distrito, la que después de oír la del demandante dictó la sentencia que apeló la demandada y es motivo de este recurso.
Conteniendo la demanda hechos constitutivos de la ac-ción ejercitada, no habiendo alegado contra ella la deman-dada hecho alguno en oposición a la misma y habiéndose oído prueba solamente del actor, resulta frívola la apelación.

Por los motivos consignados en la apelación debe ser desestimada.